GOLDEN PATRIOT CORP.  GPTC--OTCBB







[goldenexhibit092705001.jpg] [goldenexhibit092705001.jpg]







Thank you for your interest in Golden Patriot, Corp. (“GPTC”)  (GPTC – OTCBB).
 As you can see GPTC has exciting events occurring right now.  GPTC has active
work programs occurring on two separate, large potential prospects.  One is the
Lucky Boy Uranium Prospect in Arizona and the other is the Gold View Gold
Prospect in Nevada.  When you consider the current bullish run on both the
prices of gold and uranium, as well as the fact that work programs are occurring
simultaneously on both prospects, GPTC merits your immediate attention.




KEY POINTS TO FOCUS ON GPTC’s FUTURE GROWTH:




·

Drilling on two large potential projects about to get underway

·

Uranium and Gold Prices near multi-year highs

·

Marketing program about to commence

·

Stock near its all time low market cap despite the underlying progress made by
GPTC in the past year




LUCKY BOY URANIUM PROSPECT




GPTC has entered into an option agreement to acquire 100% of the Lucky Boy
Uranium Project in Gila County, Arizona. GPTC may earn 100% interest in the
project in consideration of GPTC incurring $925,000 in exploration and
development costs on the Lucky Boy Project during a period of three years from
the date of the exercise of the option. In order to earn its 100% interest GPTC
must fund $200,000 in the first year, $300,000 in the second year and $425,000
in the third year.  GPTC is also to pay property costs totaling $75,000 over
three years.  To date GPTC has paid $25,000 in property costs and incurred
approximately $82,000 in exploration and development costs.




GPTC has been informed by the exploration contractor of the Lucky Boy Uranium
Prospect, that the initial samples have returned very encouraging uranium grades
and the operator is currently awaiting the MMI results. These initial samples
were designed to test for the viability of continuing on this prospect. Upon
receipt of these samples, a multi-hole drill program to test the extent of the
ore is now being planned and permitting application have been submitted.  The
initial drilling is planned for late October or early November.




The Lucky Boy Uranium Project consists of 14 BLM claims and an 80 acre State
Lease contiguous to the claims. Uranium has been mined from the Lucky Boy
Project in the past. The Lucky Boy Project is one of the first producing uranium
mines in the state of Arizona.




The Lucky Boy Uranium Project is at the site of the old Lucky Boy mine. The
Lucky Boy mine, using heap leaching and ion exchange recovery, was a successful
producer of uranium ore in the 1950’s.




GPTC holds under an option agreement the right to acquire 100% interest in the
Lucky Boy Uranium Project in Arizona, subject to Rodinia Minerals Inc.'s option
to acquire as much as 40% interest subject to certain terms and conditions.




GPTC has retained Ashworth Explorations Ltd. ("Ashex") to run the work program.
Ashex has been in business for over 25 years as a mineral exploration
contractor.








--------------------------------------------------------------------------------

In the last two years, the contracted price at which energy companies purchase
uranium has more than doubled, as stockpiles and scraps supplies have dried up.
On the demand side, more material will be needed to fuel a new wave of
environmental friendly nuclear power generators. The rift between uranium mining
and the needs of nuclear power plants has been stable for the last decade at
around 40-45%. According to iNi data, between 1985 and 2003 commercial reserves
of uranium in the world diminished by 50%. Only 55% of the uranium consumed in
2003 had been mined that year. However, uranium reserves are being depleted with
every passing year.




Fueling nuclear power plants to generate electricity is the most significant
commercial use for uranium. Currently, uranium provides 16% of the world's
electricity via 440 nuclear reactors operating in 31 countries. Annual uranium
demand is 66,000 tonnes, with mining fulfilling only 55% of that need. An
additional 30% comes from stockpiles, which are not being replenished due to
current production shortfalls, and the remaining 15% is salvaged from recycled
weapons, a non-renewable resource.




Uranium demand is expected to increase in the coming years as new reactors are
built and brought online in developing nations such as China, which plans to
build 27 nuclear plants, India with a planned 31 new reactors, and Russia with
intentions for an additional 25 reactors. With a current worldwide production
shortfall of more than 300 million pounds, demand for uranium is expected to be
11% higher than supply over the next decade.




GOLD VIEW GOLD PROSPECT




According to the operator, the geochemical survey has identified gold anomalies
in association with major structural intersections identified in the geophysical
survey on the Gold View Property.  Our joint venture partner has submitted
permits for a ten hole drill program consisting of ten reverse circulation drill
holes (of which an initial four holes will be drilled), averaging 800 feet deep
to test the most significant anomalies. Approval for these permits is expected
shortly.  Barring any unforeseen issues, drilling is scheduled to commence
within 30 days of receiving the drilling permits.




The Gold View Property is located in the Cortez trend of Nevada, approximately 3
miles east of the Tonkin Springs deposits (650,000 ounces of gold), and consists
of approximately 1,450 acres (587 hectares) containing 76 unpatented lode
claims.




As reported by our joint venture partner on the Gold View Prospect, “In an April
10, 2005, report entitled "Gold View property - gravity survey and GIS
database," James L. Wright, MSc, geophysicist, concluded that along the
property's southwestern block there is a wedge shaped pediment that demonstrates
a width of 750 metres to 250 metres from south to north over a length of at
least 2.2 kilometres which represents a considerable area available for
exploration. Of particular note are two areas of structural intersections
indicated along the basin bounding fault within the pediment. Mr. Wright
considered the northern structural intersection the most significant as it
represents the intersection of major north-northwest and east-northeast bearing
structures. Mr. Wright reports that "the north-northwest bearing structure can
be clearly demonstrated to extend to the south directly to the Afgan Kobeh gold
deposit, and parallels other structures related to gold mineralization at the
Gold bar deposits to the southeast." Soil geochemistry has identified gold
geochemical anomalies in soils at, and in the immediate vicinity of, this
northern structural intersection. Mr. Wright considered that "both these
structural intersections are attractive exploration targets and could well have
provided structural traps for gold-bearing fluids."”




Thank you for your interest in Golden Patriot, Corp.  (GPTC-OTCBB)  If you have
any questions regarding the company please contact us at:




3000 Marcus Ave.

Suite 3W4

New Hyde Park, NY  11042

Tel: (212) 760-0500

Email:  info@goldenpatriotcorp.com



